DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "The hydraulic device" and "the at least one tank chamber" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 lacks a reference to any preceding claim, it appears that Claim 3 should depend from Claim 1.  For examination Claim 3 will be treated as dependent from Claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 & 12-19 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Hahn et al (10072680).
	Hahn et al disclose:
1. A hydraulic device (e.g. transducer A as seen in Fig. 2) for a hydraulic system, the hydraulic device comprising: a chamber arrangement (e.g. A1-A6) comprising at least one high-pressure chamber (A2) for connection to a high-pressure side (e.g. 3) of the hydraulic system, and at least one low-pressure chamber (A4) for connection to a low-pressure side (e.g. 2) of the hydraulic system; and a movable member (A3) arranged to reciprocate at least partly inside the chamber arrangement in response to pressure variations within the at least one high-pressure chamber and within the at least one low-pressure chamber; characterized in that the chamber arrangement further comprises at least one tank chamber (A5) for connection to a tank-pressure side (e.g. 10) of the hydraulic system.

2. The hydraulic device according to claim 1, wherein the at least one tank chamber is configured to communicate air with the atmosphere (Fig. 2 indicates a tank open to atmosphere).

3. The hydraulic device according to claim, wherein the at least one tank chamber is vented to the atmosphere (Fig. 2 indicates a tank open to atmosphere).

4. The hydraulic device according to claim 1, wherein the hydraulic device comprises a housing (e.g. body A1), and wherein the at least one high-pressure chamber, the at least one low-pressure chamber and the at least one tank chamber are provided inside the housing.

5. The hydraulic device according to claim 4, wherein the at least one tank chamber is limited by a wall of the housing (e.g. as shown in Fig. 2).

6. The hydraulic device according to claim 5, wherein the at least one high-pressure chamber and/or the at least one low-pressure chamber is limited by a wall of the housing (e.g. as shown in Fig. 2).

7. The hydraulic device according to claim 1, further comprising at least one high-pressure hydraulic energy storage (11) for connection to the high-pressure side (i.e. the connection is achieved via the piston assembly A3 having equal end areas transmitting the pressure of the high-pressure side from chamber A2 to chamber A6), wherein the at least one high-pressure hydraulic energy storage is arranged inside one of the at least one tank chamber or inside one of the at least one low-pressure chamber (e.g. Column 6, Lines 45-47).

8. The hydraulic device according to claim 1, wherein the chamber arrangement comprises a first cylinder (e.g. defining chambers A5 & A6) and a second cylinder (e.g. defining chambers A2 & A4).

9. The hydraulic device according to claim 8, wherein the at least one tank chamber is provided inside the first cylinder and/or the second cylinder (e.g. A5).

12. The hydraulic device according to claim 1, wherein the movable member comprises two pistons (e.g. opposite ends of A3).

13. The hydraulic device according to claim 8, wherein the movable member comprises two pistons (e.g. opposite ends of A3), wherein a first piston is arranged to reciprocate inside the first cylinder (e.g. defining chambers A5 & A6), wherein a second piston is arranged to reciprocate inside the second cylinder (e.g. defining chambers A2 & A4), and wherein the second piston delimits one of the at least one high-pressure chamber.

14. The hydraulic device according to claim 12, wherein at least one of the pistons (e.g. the lower end as seen in Fig. 2) delimits one of the at least one tank chamber.

15. A hydraulic system (e.g. Fig. 2) for a working machine (e.g. Column 1, Lines 8-10), the hydraulic system comprising: a high-pressure side (3); a low-pressure side (2); a tank-pressure side (~10); and a hydraulic device according to claim 1; wherein the at least one high-pressure chamber is connected to the high-pressure side, wherein the at least one low-pressure chamber is connected to the low-pressure side, and wherein the at least one tank chamber is connected to the tank-pressure side.

16. The hydraulic system according to claim 15, wherein the movable member comprises a high-pressure area (e.g. on the upper end as seen in Fig. 2) in the at least one high-pressure chamber and a low-pressure area (e.g. on the upper end as seen in Fig. 2) in the at least one low-pressure chamber, and wherein a ratio between the high-pressure area and the low-pressure area substantially corresponds to a pressure ratio between the high-pressure side and the low-pressure side in operation of the hydraulic system.

17. The hydraulic system according to claim 15, further comprising a main pump (not shown) connected between the low-pressure side and the high-pressure side.

18. The hydraulic system according to claim 15, further comprising an auxiliary pump (not shown, same as main pump with tanks 7 & 10 being the same tank) connected between the tank-pressure side and one of the high-pressure side and the low-pressure side.

19. A working machine (e.g. Column 1, Lines 8-10) comprising a hydraulic system according to claim 15.


Claims 1, 4-6, & 8-11 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Sipola et al (9021798).
	Sipola et al disclose:
1. A hydraulic device (23, Fig. 1) for a hydraulic system, the hydraulic device comprising: a chamber arrangement (e.g. A-D) comprising at least one high-pressure chamber (A,19) for connection to a high-pressure side (e.g. 3) of the hydraulic system, and at least one low-pressure chamber (e.g. D, 22) for connection to a low-pressure side (e.g. 4) of the hydraulic system; and a movable member (e.g. Fig. 1, cylinder member shown with cross-hatching) arranged to reciprocate at least partly inside the chamber arrangement in response to pressure variations within the at least one high-pressure chamber and within the at least one low-pressure chamber; characterized in that the chamber arrangement further comprises at least one tank chamber (e.g. B, 20) for connection to a tank-pressure side (e.g. 4) of the hydraulic system.

4. The hydraulic device according to claim 1, wherein the hydraulic device comprises a housing (e.g. Fig. 1, cylinder body shown without cross-hatching), and wherein the at least one high-pressure chamber, the at least one low-pressure chamber and the at least one tank chamber are provided inside the housing.

5. The hydraulic device according to claim 4, wherein the at least one tank chamber is limited by a wall of the housing (e.g. as shown in Fig. 1).

6. The hydraulic device according to claim 5, wherein the at least one high-pressure chamber and/or the at least one low-pressure chamber is limited by a wall of the housing (e.g. as shown in Fig. 1).

8. The hydraulic device according to claim 1, wherein the chamber arrangement comprises a first cylinder (e.g. Fig. 1, cylinder body shown without cross-hatching) and a second cylinder (e.g. Fig. 1, cylinder member shown with cross-hatching).

9. The hydraulic device according to claim 8, wherein the at least one tank chamber is provided inside the first cylinder and/or the second cylinder (e.g. B, 20).

10. The hydraulic device according to claim 8, wherein the first cylinder has a larger interior cross-sectional area than the second cylinder (e.g. as shown in Fig. 1).

11. The hydraulic device according to claim 10, wherein the second cylinder is arranged inside the first cylinder (e.g. as shown in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0366717 A1 is not relied upon, but is deemed to anticipate Claims 1-6, 8-10, & 12-19.  Further documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
December 9, 2022